ACCEPTED
                                                                                                 03-15-00376-CV
                                                                                                         8353588
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           12/23/2015 8:32:02 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                             IN THE COURT OF APPEALS
                         THIRD JUDICIAL DISTRICT OF TEXAS
                                  AUSTIN, TEXAS
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
DELORES GALVAN                            §                              AUSTIN, TEXAS
  Appellant                               §                         12/23/2015 8:32:02 AM
                                          §                             JEFFREY D. KYLE
v.                                        §                    CASE NO. 03-15-000376-CV
                                                                             Clerk
                                          §
ROBERT LEAKE, INDIVIDUALLY                §
AND ZEBRA INSTRUMENTS                     §
CORPORATION                               §
   Appellees                              §
_____________________________________________________________________________________

       APPELLEES’ FIRST MOTION FOR EXTENSION OF TIME (AGREED)
_____________________________________________________________________________________

      COMES NOW, Robert Leake and Zebra Instruments Corporation, and files this

their First Motion for Extension of Time to File Response Brief, and in support thereof

would show as follows:

      Ebenezer:             You'll want the whole day off tomorrow, I suppose.

      Bob Cratchit:         If quite convenient, sir.

      Ebenezer:             It's not convenient. And it's not fair! If I stopped you half a
                            crown for it, you'd think yourself ill used, wouldn't you? But you
                            don't think me ill used if I pay a day's wages for now work,
                            hmm?

      Bob Cratchit:         'Tis only once a year, sir.

      Ebenezer:             That's a poor excuse for picking a man's pocket every 25th of
                            December.

      Bob Cratchit:         Yes, sir. I'm sure I'm very sorry, sir, to cause you such an
                            inconvenience. It's the family more than me, sir. They put their
                            hearts into Christmas as it were, sir.

      Ebenezer:             Yes, and put their hands into my pockets as it were, sir. I
                            suppose you'd better have the whole day. But be back all the
                            earlier the next morning.




                                              1
           Bob Cratchit:        I will indeed, sir. Thank you, sir! It's more than generous of
                                you, sir. 1

                                            I.
                                   HISTORY OF THE CASE

           Appellant filed its appellate brief on December 7, 2015.          Despite counsel’s

representation to this Court that a copy of the brief was provided to the undersigned

through the electronic filing manager, the brief was not copied to the e-mail addresses

already on file in this case with www.E-File.Txcourts.gov, whether that be through an

omission on the part of Mr. Ogle’s office or some other problem. Appellee received a copy of

the brief when the undersigned checked the Court’s docket on December 17, 2015 to see

whether Appellant had complied with this Court’s current deadline.

                                             II.
                                       RELIEF SOUGHT

             Appellant’s filing on December 7, 2015 means that Appellees’ response brief is due

on January 6, 2015. T.R.A.P. 38.6(b) The undersigned is out for Christmas vacation from

December 24th until January 4th The return date falls two business days before the brief is

due, which is insufficient time to have it ready to file. Appellants request an extension of

30 days to file a response to Appellant’s brief.     There have been no previous requests for

extensions filed by Appellant. This motion is agreed between counsel.

           WHEREFORE, PREMISES CONSIDERED, Appellees Robert Leake and Zebra

Instruments Corporation pray that Appellee’s Motion for Extension of Time be in all things

GRANTED.




1
    A Christmas Carol (1951)



                                                 2
                                          Respectfully submitted,

                                          SNEED VINE & PERRY
                                          A PROFESSIONAL CORPORATION


                                          By:           /s/ Christopher Stanley____________
                                                 Christopher Stanley
                                                 Texas Bar No. 19044400
                                                 Email for filings only:
                                                 gtwnfilings@sneedvine.com
                                                 108 East 8th Street
                                                 Georgetown, TX 78626
                                                 Tel. (512) 930-9775
                                                 Fax. (512) 819-9707
                                                 ATTORNEY FOR DEFENDANTS
                                                 ROBERT LEAK AND ZEBRA INSTRUMENTS
                                                 CORPORATION


                           CERTIFICATE OF CONFERENCE

       On December 22, 2015, Mr. Ogle’s was contacted by phone, and asked whether or
not he opposed this motion. Mr. Ogle was not available for a response but would return the
phone call. On the same date, the undersigned send an e-mail to Mr. Ogle with the same
query. On December 23, 2015, On December 23, 1015, Mr. Ogle emailed the undersigned
and advised that the motion was agreed.


                                                /s/ Christopher Stanley____________
                                          Christopher Stanley


                              CERTIFICATE OF SERVICE

       I certify that on December 23, 2015, a true and correct copy of the foregoing pleading
was served via email to Scott Ogle via soglelaw@peoplepc.com and the transmission was
reported as complete.


                                                /s/ Christopher Stanley____________
                                          Christopher Stanley




                                             3